Citation Nr: 1515589	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-11 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, for accrued benefits purposes.

2.  Entitlement to service connection for the cause the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1979; he died in April 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The appellant contends that the Veteran died of a heart attack that was either related to herbicide exposure while serving in Vietnam, and/or was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

A February 2010 death certificate reflects that the Veteran died of cardiac arrhythmia that was due to or the consequence of cardiac insufficiency.  The terminal hospital records are not of record.  Such should be requested on remand.

A VA opinion is necessary in this case.  The appellant contends that the Veteran died of a heart attack.  It is unclear if such is this case, however, the Board notes that a myocardial infarction is classified as ischemic heart disease by VA regulation as a presumptive condition related to herbicide exposure.  Therefore, it should be determined if the Veteran did indeed suffer a heart attack prior to his death.  Moreover, the post-service treatment records reflect that he suffered from premature ventricular contractions and cardiomyopathy.  It should be clarified whether those conditions are considered to be ischemic heart disease for VA purposes.

A VA opinion should also be obtained to determine whether the Veteran's service-connected PTSD, which had been rated as 70 percent disabling since October 2004, caused or aggravated his terminal heart condition.  To that extent, the appellant contends that the Veteran suffered from consistent psychiatric symptoms for many years following his separation from service, to include a psychiatric hospitalization in 1982, and symptoms of anger, isolation, and depression contributed to his terminal heart condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide the necessary authorization to obtain the Veteran's terminal hospital records from Saint Martin Hospital, and any other records that would assist her claim.  If those records are unavailable, notify the appellant and provide her with the opportunity to provide any available records.

2.  After obtaining the above records, forward the claims folder and copies of all pertinent medical records to an appropriate examiner to obtain a VA opinion regarding the etiology of the Veteran's death.  The examiner is requested to review the claims file and provide a clear rationale for the following opinions:

a)  During his lifetime, did the Veteran suffer from a heart disorder considered to be ischemic heart disease under VA regulation, to include the diagnosis of premature ventricular contractions and cardiomyopathy in the 1980s, and his death certificate stating that he died of cardiac arrhythmia that was due to or the consequence of cardiac insufficiency?  Please note, VA regulation defines ischemic heart disease as: "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."

b)  If the Veteran did suffer from ischemic heart disease, is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's ischemic heart disease caused or materially contributed to his death?  A "principal cause of death" is the immediate or underlying cause of death or was etiologically related thereto.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

c)  Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's PTSD caused or materially contributed to his death?   A "principal cause of death" is the immediate or underlying cause of death or was etiologically related thereto.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

3.  Then, readjudicate the claims.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the mattes  150991031.496the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




